     Case 1:19-cv-00221-C Document 1 Filed 05/07/19 Page 1 of 10                   PageID #: 1



                  IN THE UNITED STATES DISTRICT COURT
       FOR THE SOUTHERN DISTRICT OF ALABAMA, SOUTHERN DIVISION

DONNA CHISESI, AS INDEPENDENT                         )
ADMINISTRATRIX OF THE ESTATE                          )
OF JONATHAN VICTOR, DECEASED,                         )
                                                      )
Plaintiff,                                            )       Civil Action No. 19-221
                                                      )
v.                                                    )
                                                      )
MATTHEW HUNADY, in his                                )
individual capacity, as a Baldwin County,             )
Alabama, Sheriff’s Deputy, and HUEY                   )
HOSS MACK, in his individual capacity, as             )
the Sheriff of Baldwin County, Alabama                )
                                                      )
Defendant.                                            )       JURY DEMANDED.

                                          CIVIL COMPLAINT

        NOW COMES Plaintiff, DONNA CHISESI, as Independent Administratrix of the Estate

of Jonathan Victor, Deceased, by and through the undersigned counsel, J. Samuel Tenenbaum,

complaining of the Defendants under and pursuant to the United States Constitution, 42 U.S.C.

§1983 and in support thereof states as follows:

                                        INTRODUCTION

     1. This action is brought pursuant to 42 U.S.C. §1983 to address deprivations of Plaintiff’s

        rights under the Constitution of the United States.

                                         JURISDICTION

     2. The jurisdiction of this Court is invoked pursuant to the Constitution of the United States;

        the Civil Rights Act, 42 U.S.C. §1983; federal diversity jurisdiction under 28 U.S.C.

        §1332, as the parties are completely diverse in citizenship; subject matter jurisdiction

        under Judicial Code 28 U.S.C. §1331; and original jurisdiction under Judicial Code 28




                                                  1
Case 1:19-cv-00221-C Document 1 Filed 05/07/19 Page 2 of 10                   PageID #: 2



   U.S.C. §1343(a). The matter in controversy exceeds the sum or value of $75,000,

   exclusive of interest and costs.

                                         VENUE

3. Venue is proper under 28 U.S.C. Section 1391(b)(2). The events described herein all

   occurred in Baldwin County, Alabama.

                                 NATURE OF THE ACTION

4. This is a wrongful death and personal injury action arising out of the injury to and death

   of Jonathan Victor, on or about May 12, 2017 in Baldwin County, Alabama on Interstate

   10 near mile marker 59 in Alabama. Mr. Victor was traveling towards Florida on

   Interstate 10 when he became involved in an apparent one-vehicle traffic accident,

   causing his vehicle to land in a ditch. Upon Mr. Victor’s exit from his vehicle, Officer

   Matthew Hunady, a Baldwin County Sheriff’s Deputy, shot Mr. Victor multiple times,

   resulting in Mr. Victor’s death on May 13, 2017.

                                      THE PARTIES

5. Plaintiff DONNA CHISESI is an adult individual who resides in the state of Louisiana and

   is the Independent Administratrix of the Estate of Jonathan Victor, who was killed as a

   result of the acts complained of herein.

6. Defendant Officer MATTHEW HUNADY (“Defendant HUNADY”) is a resident of the

   state of Alabama and a present or former employee of the BALDWIN COUNTY

   SHERIFF. Defendant HUNADY engaged in the conduct complained of while on duty and

   in the course and scope of his employment with the BALDWIN COUNTY SHERIFF and

   under color of law. Defendant HUNADY is being sued in his individual capacity.




                                              2
Case 1:19-cv-00221-C Document 1 Filed 05/07/19 Page 3 of 10                   PageID #: 3



7. Defendant Huey Hoss Mack (“SHERIFF”) is a resident of the state of Alabama. At all

   relevant times, Defendant SHERIFF was the Sheriff of the BALDWIN COUNTY

   SHERIFF and the supervisor of Defendant HUNADY. Defendant SHERIFF engaged in

   the conduct complained of while on duty and in the course and scope of his employment

   with the BALDWIN COUNTY SHERIFF and under color of law. Defendant SHERIFF is

   being sued in his individual capacity.

                              STATEMENT OF FACTS

8. On or around May 12, 2017, Jonathan Victor (hereafter “Jonathan”) deceased, was

   driving on the eastbound lanes of Interstate 10 near mile marker 59 when he became

   involved in an apparent single-vehicle traffic accident, causing his car to land in a mud

   ditch and become damaged.

9. Emergency response units responded to a dispatch call about the single-vehicle crash at

   around 4:52 p.m.

10. At around 5:10 p.m., the Rosinton Volunteer Fire Department (“Rosinton VFD”) arrived

   on the scene.

11. Rosinton VFD reported its observations of Jonathan to BALDWIN COUNTY

   SHERIFF’S OFFICE (“BSCO”).

12. Upon arrival, Rosinton VFD observed an apparently injured and bloody Jonathan in his

   vehicle located in a marsh area of land. Rosinton VFD personnel informed Jonathan that

   a med unit was called to check on him.

13. Rosinton VFD attempted to provide Jonathan with medical assistance at approximately

   5:15 p.m.

14. At around 5:15 p.m., MedStar (“MedStar”) paramedics arrived on the scene.




                                            3
Case 1:19-cv-00221-C Document 1 Filed 05/07/19 Page 4 of 10                  PageID #: 4



15. At around 5:20 p.m., Rosinton VFD personnel noted that Jonathan had something in his

   lap and that it was covered in blood. Emergency personnel additionally observed

   Jonathan climb into the back seat and grab something.

16. At around 5:24 p.m., Rosinton VFD personnel noted that Jonathan appeared to be in an

   altered state of mind.

17. At around 5:30 p.m., several officers employed by the BALDWIN COUNTY

   SHERIFF’S OFFICE (“BCSO”) including Defendant HUNADY arrived on the scene.

18. At around the same time, officers ran a search on Jonathan’s prior criminal history and

   found that Mr. Victor had a clean record.

19. Jonathan was not receptive to commands from either emergency personnel or BSCO to

   seek medical attention or exit the vehicle after his injuries occurred.

20. At no point did emergency personnel, employees of BSCO, or Defendant HUNADY

   confirm that Jonathan in fact had a weapon on his person or in the vehicle.

21. After conducting an external search of the vehicle, Defendant HUNADY told Sergeant

   Lusk that he could not see inside of Jonathan’s vehicle.

22. Subsequently, Sergeant Lusk conducted an external search of the vehicle and was also

   unsuccessful in being able to see inside of the vehicle, as he reported the rear windows

   being tinted and the vehicle being covered in mud and debris.

23. At around 5:42 p.m., BSCO agents and Defendant HUNADY ordered Jonathan to exit

   the vehicle with his hands up.

24. Jonathan then complied with said commands and exited the vehicle with his hands up.

25. As Jonathan exited the vehicle, BSCO employees reported seeing dark objects, cloths, or

   materials that appeared to be wrapped around Jonathan’s hands and wrists.




                                             4
Case 1:19-cv-00221-C Document 1 Filed 05/07/19 Page 5 of 10                         PageID #: 5



26. Subsequently, Jonathan staggered forward with his hands in the air.

27. As Jonathan staggered through the marshland ditch, Defendant HUNADY yelled out

   commands for Jonathan to drop what was in his hands.

28. At no point did Jonathan possess or display any weapons.

29. At no point did Jonathan threaten to inflict any harm on any BCSO agents, other law

   enforcement officers, or any third parties; or attempt to inflict any harm on anyone with

   the use of a weapon or otherwise.

30. At no point did Jonathan attempt to evade or escape any BSCO officers.

31. Jonathan continued to stagger forward with his hands in the air when Defendant

   HUNADY fired multiple gunshots using his AR-556 Style Rifle at Jonathan at around

   5:43 p.m.

32. At approximately 5:44 p.m., a call was made to request a Lifecopter to transport Jonathan

   to the hospital for medical attention.

33. In response to the shooting, more MedStar paramedics arrived.

34. Air Care arrived to transport Mr. Victor to the University of South Alabama Medical

   Center in Mobile Alabama, approximately 15 minutes away from the scene.

35. Jonathan arrived to the hospital with critical and life-threatening injuries.

36. At around 6:30 p.m. on May 12, 2017, a witness to the car accident by the name of

   Donald Wayne Alumbaugh (“Mr. Alumbaugh”) filled out and signed a Voluntary

   Witness Statement for the BSCO.

37. Mr. Alumbaugh stated that after seeing Jonathan’s vehicle veer onto the side of the road,

   he observed Jonathan passed out in the vehicle with his foot on the gas and with a




                                              5
Case 1:19-cv-00221-C Document 1 Filed 05/07/19 Page 6 of 10                  PageID #: 6



   cigarette burning in his lap. Mr. Alumbaugh also noted that Jonathan’s hand was wrapped

   in what appeared to be a towel-like cloth.

38. At approximately 6:33 p.m., Lifecopter paramedics administered 80 mg. of Ketamine to

   Jonathan in order to relax his body for transportation.

39. At approximately 6:53 p.m., BSCO agents conducted a walk-through scene assessment.

   BSCO agents found a black fanny pack and a blue shirt. BSCO agents also noted that

   Jonathan’s vehicle was in a ditch full of water.

40. At around 7 p.m., MedStar personnel provided statements regarding their response to the

   shooting of Jonathan.

41. MedStar employee, Blythe Reid (“Ms. Reid”) reported that Jonathan appeared to not be

   alert and nearly unconscious.

42. At around 1:59 a.m. on May 13, 2017, Jonathan died in the operating room at the

   University of South Alabama Medical Center in Mobile, Alabama.

43. The cause of death was multiple gunshot wounds by another person.

                COUNT I –- 42 U.S.C. §1983 WRONGFUL DEATH
                         Against Defendant HUNADY

44. Plaintiff adopts and re-alleges and incorporates all of the allegations in the preceding
    paragraphs of this Complaint and as if fully set forth herein.

45. The Defendant violated 42 U.S.C. §1983 in the manner set forth herein.

46. Under 42 U.S.C. § 1983, a person who, acting under color of state law, deprives another
    person of his federal constitutional rights is liable to the injured party.

47. The actions of Defendant HUNADY constituted unreasonable, unjustifiable, and excessive
    force against Jonathan Victor and thus violated his rights under the Fourth Amendment to
    the United States Constitution and 42 U.S.C. Section 1983.

48. Defendant HUNADY owed a duty to Jonathan to use reasonable care in preventing
    unnecessary harm to him.




                                            6
   Case 1:19-cv-00221-C Document 1 Filed 05/07/19 Page 7 of 10                  PageID #: 7



   49. Defendant HUNADY failed to use reasonable care in preventing unnecessary harm to
       Jonathan when he fired several gunshots at him despite no threat posed by Jonathan or
       proof of any weapons in his possession.

   50. Defendant HUNADY caused Jonathan to sustain several injuries by firing multiple
       gunshots at him, and breached his duties owed to Jonathan.

   51. As a direct and proximate result of Defendant HUNADY’s actions, Jonathan sustained
       fatal bodily injuries, and was admitted to the University of South Alabama Medical Center
       in Mobile Alabama and was pronounced dead at 1:59 a.m.

   52. This Complaint was timely filed within 2 years of the death of Jonathan Victor pursuant to
       Alabama Codes § 6-5-410 and § 6-2-38.

       WHEREFORE, as a result of Defendant’s unconstitutional actions, Plaintiff requests
compensatory damages to be determined at trial, punitive damages, cost and attorneys’ fees and
additional relief that this Court deems equitable and just.

                   COUNT II – 42 U.S.C. §1983 – EXCESSIVE FORCE
                            Against Defendant HUNADY

   53. Plaintiff adopts and re-alleges and incorporates all of the allegations in the preceding
       paragraphs of this Complaint as if fully set forth herein.

   54. The Defendant violated 42 U.S.C. §1983 in the manner set forth herein.

   55. Under 42 U.S.C. § 1983, a person who, acting under color of state law, deprives another
       person of his federal constitutional rights is liable to the injured party.

   56. The actions of Defendant HUNADY constituted unreasonable, unjustifiable, and excessive
       force against Jonathan and thus violated his rights under the Fourth Amendment to the
       United States Constitution and 42 U.S.C. Section 1983.

   57. Jonathan was severely injured as a result of Defendant HUNADY’s conduct.

   58. Defendant HUNADY inflicted physical violence upon Jonathan that was excessive,
       unnecessary, unreasonable, and grossly disproportionate to the need for action under the
       circumstances, and thereby violated Jonathan’s Fourth Amendment rights against
       unreasonable search and seizure.

   59. Defendant HUNADY used deadly physical force against Jonathan in violation of his
       Fourth Amendment rights, and the use of said force was Constitutionally unreasonable.

   60. The actions of Defendant HUNADY were done with reckless indifference to, or malice to
       the Federally protected rights of Jonathan.




                                               7
   Case 1:19-cv-00221-C Document 1 Filed 05/07/19 Page 8 of 10                    PageID #: 8



   61. As a direct and proximate result of the Defendant’s conduct, Jonathan suffered injury, pain
       and suffering, and eventually death.

   62. This Complaint was timely filed within 2 years of the death of Jonathan Victor pursuant to
       Alabama Codes § 6-5-410 and § 6-2-38.

       WHEREFORE, as a result of Defendant’s unconstitutional actions, Plaintiff requests
compensatory damages to be determined at trial, punitive damages, cost and attorneys’ fees and
additional relief that this Court deems equitable and just.

                      COUNT III – 42 U.S.C. § 1983 – MONELL LIABILITY
                                 Against Defendant SHERIFF

   63. Plaintiff adopts and re-alleges and incorporates all of the allegations in the preceding
       paragraphs of this Complaint as if fully set forth herein.

   64. The Defendant violated 42 U.S.C. §1983 in the manner set forth herein.

   65. Under 42 U.S.C. § 1983, a person who, acting under color of state law, deprives another
       person of his federal constitutional rights is liable to the injured party.

   66. Where a municipality’s failure to supervise causes a constitutional violation, and such a
       failure reflects deliberate indifference to constitutional rights, the municipality may be
       found liable under 42 U.S.C. § 1983.

   67. Law enforcement officers with final policymaking authority for their agency or public
       entity can subject those entities to liability under 42 U.S.C. § 1983.

   68. Defendant SHERIFF was the final policymaker for law enforcement purposes of his
       office in Baldwin County, and therefore had a duty to ensure that the BSCO agents
       exercised a custom or practice of adequately training and supervising its agents, including
       Defendant HUNADY, to respond in a proportionate and appropriate manner to injured
       individuals and/or individuals displaying signs of an altered state of mind.

   69. Defendant SHERIFF failed to properly train and supervise BSCO agents, including
       Defendant HUNADY, and thereby allowed Defendant HUNADY to use excessive force
       which directly and proximately caused Jonathan to sustain multiple critical and life-
       threatening injuries that led to his death on May 13, 2017.

   70. At the time Jonathan was killed, Defendant SHERIFF breached his above-described
       duties and failed to ensure that the BSCO agents, including Defendant HUNADY, were
       properly trained and supervised to respond in a proportionate and appropriate manner to a
       clearly injured individual who displayed signs of an altered state of mind. Such a failure
       reflects a deliberate indifference by Defendant SHERIFF to the constitutional rights of
       Jonathan. The Sheriff’s deliberate indifference amounted to an Unconstitutional custom,




                                                8
   Case 1:19-cv-00221-C Document 1 Filed 05/07/19 Page 9 of 10                     PageID #: 9



       practice or policy, violative of the Fourth Amendment, and said Unconstitutional custom,
       practice or policy was the cause of Jonathan’s death.

   71. This Complaint was timely filed within 2 years of the death of Jonathon Victor pursuant
       to Alabama Codes § 6-5-410 and § 6-2-38.

       WHEREFORE, as a result of Defendant’s unconstitutional actions, Plaintiff requests
compensatory damages to be determined at trial, punitive damages, cost and attorneys’ fees and
additional relief that this Court deems equitable and just.

                    COUNT IV – 42 U.S.C. § 1983 SUPERVISORY LIABILITY
                                Against Defendant SHERIFF

   72. Plaintiff adopts and re-alleges and incorporates all of the allegations in the preceding
       paragraphs of this Complaint as if fully set forth herein.

   73. The Defendant violated 42 U.S.C. §1983 in the manner set forth herein.

   74. Under 42 U.S.C. § 1983, a person who, acting under color of state law, deprives another
       person of his federal constitutional rights is liable to the injured party.

   75. Under 42 U.S.C. § 1983, Supervisory Liability can be found either where a supervisor
       personally participates in the alleged constitutional violation or where there is a sufficient
       causal connection between the supervising official’s actions and the alleged Constitutional
       deprivation.

   76. At all relevant times, Defendant SHERIFF acted under color of state law.

   77. Defendant SHERIFF was the supervising official for law enforcement purposes of his
       office in Baldwin County, and therefore had a duty to ensure that he adequately
       supervised the BSCO agents, including Defendant HUNADY, to ensure that his
       subordinate agents responded in a proportionate and appropriate manner to injured
       individuals and/or individuals displaying signs of an altered state of mind.

   78. Defendant SHERIFF failed to properly supervise his subordinate agents, including
       Defendant HUNADY, and thereby allowed Defendant HUNADY to use excessive force
       which directly and proximately caused Jonathan to sustain multiple critical and life-
       threatening injuries that led to his death on May 13, 2017.

   79. At the time Jonathan was killed, Defendant SHERIFF breached his above-described
       duties and failed to properly supervise BSCO agents, including Defendant HUNADY, to
       ensure that the BSCO agents responded in a proportionate and appropriate manner to a
       clearly injured individual who displayed signs of an altered state of mind. Such a failure
       to supervise reflects the Sheriff’s deliberate indifference to the known or obvious
       consequence that his failure to supervise in this circumstance would cause his subordinate
       agents to violate Jonathan’s constitutional rights.



                                                 9
 Case 1:19-cv-00221-C Document 1 Filed 05/07/19 Page 10 of 10                   PageID #: 10



   80. Defendant SHERIFF’s failure to supervise caused his subordinate agent, Defendant
       HUNADY, to deprive Jonathan of his Federally protected rights under the Fourth
       Amendment, and thereby establishes a sufficient causal connection between the Sheriff’s
       failure to supervise his subordinate agents and the deprivation of Jonathan’s
       constitutional rights, such that the Sheriff’s failure to supervise caused Jonathon’s
       ultimate injury.

   81. This Complaint was timely filed within 2 years of the death of Jonathon Victor pursuant
       to Alabama Codes § 6-5-410 and § 6-2-38.

       WHEREFORE, as a result of Defendant’s unconstitutional actions, Plaintiff requests
compensatory damages to be determined at trial, punitive damages, cost and attorneys’ fees and
additional relief that this Court deems equitable and just.

PLAINTIFF DEMANDS TRIAL BY JURY.

Respectfully submitted,

DONNA CHISESI, AS INDEPENDENT
ADMINISTRATRIX OF THE ESTATE
OF JONATHAN VICTOR, DECEASED

By one of her attorneys:
/s/ J. Samuel Tenenbaum
J. Samuel Tenenbaum
s-tenenbaum@law.northwestern.edu

Complex Civil Litigation and Investor Protection Center
Bluhm Legal Clinic
Northwestern Pritzker School of Law
750 N. Lake Shore Drive, 8th Floor
Chicago, IL 60611-3069
(312) 503-4808

CERTIFICATE OF SERVICE I do hereby certify that I have on this 7th day of May, 2019 filed
the foregoing with the Clerk of Court via E-File which will serve electronic notification of same
upon the following:

/s/ J. Samuel Tenenbaum
J. Samuel Tenenbaum
s-tenenbaum@law.northwestern.edu




                                               10
